Exhibit 10.41

 

Grant No. [         ]

 

Name:

 

   [—]

Number of Shares of Stock Subject to Option:

 

   [—]

Price Per Share:

 

$ [—]

Grant Date:

 

   [—]

Vesting Start Date:

 

   [—]

 

Form of

Officer STOCK OPTION AWARD

granted under Appendix D to the

Oxford Immunotec Global PLC

2013 Share Incentive Plan

 

This agreement (this “Agreement”) evidences a stock option granted by Oxford
Immunotec Global PLC (the “Company”) to the undersigned (the “Optionee”)
pursuant to the Company’s 2013 Share Incentive Plan and Appendix D thereto
(together, as amended from time to time, the “Plan”).

 

1.             Grant of Option. On the grant date set forth above (the “Grant
Date”) the Company granted to the Optionee an option (the “Option”) to purchase,
on the terms provided herein and in the Plan, up to the number of shares of
Stock set forth above (the “Shares”) at the exercise price per Share set forth
above, in each case subject to adjustment pursuant to Rule 12 of the Plan in
respect of transactions occurring after the date hereof.

 

The Option evidenced by this Agreement is intended to be an Unapproved Option.
The Optionee is an employee of the Company and/or of one or more subsidiaries of
the Company with respect to which the Company has a “controlling interest” as
described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).

 

2.             Meaning of Certain Terms. Each initially capitalized term used
but not separately defined herein has the meaning assigned to such term in the
Plan. The following terms shall be defined as set forth below:

 

“Option Tax Liability” shall mean any liability or obligation of the Company
and/or any subsidiary to account (or pay) for income tax (under the UK
withholding system of PAYE (pay as you earn)) or any other taxation provisions
and primary class 1 National Insurance Contributions in the United Kingdom to
the extent arising from the grant, exercise, assignment, release, cancellation
or any other disposal of the Option or arising out of the acquisition, retention
and disposal of the Shares acquired under this Plan.

 

“Personal Representatives” shall mean the personal representative(s) of the
Optionee (being either the executors of his or her will or if he or she dies
intestate the duly appointed administrator(s) of his or her estate) who have
provided to the Board evidence of their appointment as such.

 

 

Unapproved Option Agreement (EU/UK) Officer – [Name]

2013 Share Incentive Plan  

 

 
 

--------------------------------------------------------------------------------

 

 

“Secondary NIC Liability” shall mean any liability to employer’s Class 1
National Insurance Contributions to the extent arising from the grant, exercise,
release or cancellation of the Option or arising out of the acquisition,
retention and disposal of the Shares acquired pursuant to the Option.

 

“Unapproved Option” shall mean an option over shares in the Company that is
neither an HM Revenue & Customs approved company share option (under Schedule 4
ITEPA) nor an enterprise management incentive (EMI) option which meets the
requirements of Schedule 5 ITEPA.

 

3.            Vesting. Unless earlier terminated, forfeited, relinquished or
expired, and subject to the Optionee’s continued employment through each vesting
date, the Option shall vest and become exercisable in four (4) equal annual
installments beginning on the first anniversary of the Vesting Start Date, with
the number of Shares that vest on any such date being rounded down to the
nearest whole Share and the Option becoming vested as to 100% of the Shares on
the fourth anniversary of the Vesting Start Date. For the avoidance of doubt,
the Option shall vest as follows:

 

Percentage of Option Vested

Vesting Date

25%

First anniversary of Vesting Start Date

25%

Second anniversary of Vesting Start Date

25%

Third anniversary of Vesting Start Date

25%

Fourth anniversary of Vesting Start Date

 

 

Notwithstanding the foregoing, in the event the Optionee is on an approved leave
of absence from active employment for any reason, vesting will be suspended with
respect to the Option during the period of the Optionee’s leave of absence that
extends beyond the first eight consecutive weeks of such leave (it being
understood that upon the Optionee’s return to active employment or service
following such leave, vesting hereunder shall resume as of the first day of such
return to active service).

 

(a).          Effect of a Change in Control. Upon the occurrence of a Change in
Control (as defined below), subject to the Optionee’s continuous employment or
service from the Grant Date through the date of the Change in Control, the
Option shall vest as to an additional number of Shares equal to that number of
Shares that would have vested under Section 3 of this Agreement upon the next
anniversary of the Vesting Start Date following the Change in Control.

 

 

Unapproved Option Agreement (EU/UK) Officer – [Name]

2013 Share Incentive Plan

 





 
-2- 

--------------------------------------------------------------------------------

 

 

(b).          Definition of Change in Control. For purposes of this Agreement,
“Change in Control” means the first to occur of any of the following events:

 

(i).     an event in which any “person” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than
(A) the Company, (B) any subsidiary of the Company, (C) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (D) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities, unless the
transaction or transactions which resulted in the person becoming such a
beneficial owner were approved by a majority of the directors on the Board;

 

(ii).     the consummation of a merger or consolidation of the Company with any
other company, other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 60% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; (B)
a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (i) of this definition) securities of the Company or the
surviving entity of such merger or consolidation representing 40% or more of the
combined voting power of the securities of the Company or the surviving entity
of such merger or consolidation; or (C) a merger or consolidation after which
individuals who were directors on the Board immediately prior to such merger or
consolidation constitute at least a majority of the board of directors of the
Company or its successor (or any parent thereof) immediately after such merger
or consolidation;

 

(iii).     if, during any period of two consecutive years (not including any
period prior to the date the Plan was initially adopted), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has conducted or threatened a proxy
contest, or has entered into an agreement with the Company to effect a
transaction described in clause (i), (ii) or (iv) of this definition) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office, who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or

 

(iv).     the complete liquidation of the Company or the sale or disposition by
the Company of all or substantially all of the Company’s assets.

 

 

Unapproved Option Agreement (EU/UK) Officer – [Name]

2013 Share Incentive Plan

 

 
-3- 

--------------------------------------------------------------------------------

 

 

4.          Exercise of Option. No portion of the Option may be exercised until
it vests and becomes exercisable in accordance with the terms of this Agreement.
Each election to exercise must be made in accordance with the terms and
conditions set forth in the Plan and comply with such rules as the Administrator
prescribes from time to time and must be accompanied by payment in full in the
form of cash or a check acceptable to the Administrator, to the extent permitted
by the Administrator, through a broker-assisted cashless exercise program
acceptable to the Administrator, or by such other form of payment, if any, as
may be acceptable to the Administrator. Unless terminated earlier in accordance
with the terms and provisions of the Plan and this Agreement, the latest date on
which the Option or any portion thereof may be exercised is the date that is the
tenth anniversary of the Grant Date (the “Final Exercise Date”); provided,
however, if at such time the Optionee is prohibited by applicable law or written
Company policy applicable to the Optionee and similarly situated employees from
engaging in any open-market sales of Stock, the Final Exercise Date will be
automatically extended to thirty (30) days following the date the Optionee is no
longer prohibited from engaging in such open-market sales. Any portion of the
Option that remains outstanding and has not been exercised by the Final Exercise
Date will thereupon immediately terminate. Upon any earlier termination of
employment, the provisions of Rule 8.4.1 – 8.4.4 of the Plan shall apply.

 

5.          Forfeiture; Recovery of Compensation. By accepting the Option, the
Optionee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee of the Option, under the Option, to any Stock acquired
under the Option or to proceeds from the disposition thereof, are subject to
Rule 6.6 of the Plan (including any successor provision). Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 9 of this Agreement.

 

6.          Nontransferability. Neither the Option nor any rights with respect
to this Agreement may be sold, assigned, transferred (other than on the
Optionee’s death to the Optionee’s Personal Representatives).

 

7.          Taxes.

 

Withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued shares upon exercise, are
subject to the Optionee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld (including any Option Tax Liability and any Secondary
NIC Liability). No shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option has remitted to the
Company an amount in cash sufficient to satisfy any federal, state, or local
withholding tax requirements, or has made other arrangements satisfactory to the
Company with respect to such taxes. The Optionee authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee, but nothing in this sentence shall be construed as relieving the
Optionee of any liability for satisfying his or her obligation under the
preceding provisions of this Section. The Optionee also agrees to sign a section
431 election (being an election made under section 431 of the Income Tax
(Earnings and Pensions) Act 2003) on or before the exercise of this Option and,
as a condition to the exercise of this Option, the Optionee shall pay on
exercise the amount of any Option Tax Liability and any Secondary NIC Liability.

 

8.         Effect on Employment. Neither the grant of the Option, nor the
issuance of Shares upon exercise of the Option, will give the Optionee any right
to be retained in the employ or service of the Company or any of its affiliates,
affect the right of the Company or any of its affiliates to discharge or
discipline such Optionee at any time, or affect any right of such Optionee to
terminate his or her employment or service at any time.

 

 

Unapproved Option Agreement (EU/UK) Officer – [Name]

2013 Share Incentive Plan

  

 
-4- 

--------------------------------------------------------------------------------

 

 

9.     Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Grant Date has been furnished to the Optionee. By
exercising all or any part of the Option, the Optionee agrees to be bound by the
terms of the Plan and this Agreement. In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall control.

 

10.     Acknowledgements. The Optionee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument,
(ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder and (iii) such
signature will be binding against the Company and will create a legally binding
agreement when this Agreement is countersigned by the Optionee.

 

This Agreement has been executed and delivered as a deed on [     ]

 

 

SIGNED as a Deed

By [insert name of Optionee]

 

 

 

_____________________________________

in the presence of:

 

 

_____________________________________

Witness signature:

Name:

Address:

Occupation:

 

 

 

SIGNED as a Deed

By OXFORD IMMUNOTEC GLOBAL PLC

acting by the under-mentioned

person(s) acting on the authority

of the Company in accordance

with the laws of the territory of

its incorporation

 

 

_____________________________________

Authorised signatory

 

 

_____________________________________

Authorised signatory

 

 

Unapproved Option Agreement (EU/UK) Officer – [Name]

2013 Share Incentive Plan

 

 

-5-